The opinion of the court was delivered by
Burch, J.:
The purpose of the proceeding is the disbarment of Leslie L. Anderson, an attorney at law. He was convicted of a misdemeanor before a justice of the peace, and an order .of disbarment is asked on a certified transcript of the docket entries of -the justice of the peace filed here, under section 486, General Statutes of 1915, which reads as follows:
“That in the case of the conviction of an attorney at law, who has been admitted to the bar of this state, of a felony or of a misdemeanor involving moral turpitude, the clerk of the court in which such conviction is had must within thirty days thereafter, transmit to the supreme court a certified copy of the record of conviction, and the supreme court upon receipt of such record, must, enter an order disbarring such attorney. Upon reversal of such conviction, or pardon by the governor, the supreme court shall have the power to vacate such order of disbarment.”
A justice of the peace is a court of inferior and limited jurisdiction, known in this state as a court not of record. He has no clerk, is not his own clerk, and his docket entries do not have the quality of entries on the journal of a court of record. (In re Baum, 61 Kan. 117, 58 Pac. 958.) Therefore the statute does not sustain the proceeding.
*760The legislature had good reason for confining the operation of the statute to convictions in courts of record. The disbarment provided for is legislative rather than judicial. To the ordinary consequences of conviction is added the prohibition to practice as an attorney, and this court is required to perform the essentially ministerial duty of entering an order of disbarment on receipt of a certified copy of the record of conviction. The result is that conviction virtually accomplishes disbarment. The offense must be a serious one, felony or misdemeanor involving moral turpitude, and the conviction ought to take place in a court of superior jurisdiction and dignity, whose records are formally made up and kept by an officer provided by law for the purpose, and whose records are not merely prima facie evidence, subject to impeachment the same as statements written by a justice of the peace on his docket (In re Baum, supra), but are conclusive.
An order of disbarment is refused.